DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 13, 22-27 and 33-37 have been examined.
Claims 4-12, 14-21, 28 are canceled by the Applicant.
Claims 29-32 have been withdrawn by the Applicant.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 25, Applicant is of the opinion that Harding reference does not teach the amended claim. However, Examiner respectfully disagrees.
Harding discloses: the match between captured biometric information of a type (i.e. face) and stored biometric information of the type and adjusting the matching threshold based on a quality of another type of the captured biometric information (i.e. voice) different from the type (i.e. face) used for computing the match (See paragraph 0065).   
With respect to claim 33, Applicant is of the opinion that Rennie reference does not teach percent match, as Rennie teaches detecting information are identical. However, Examiner respectfully disagrees. 
Firstly, Applicant is arguing against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, TAKAGI discloses the percent match (See 0024, 0031-0033 and 0062-0063) but does not disclose computing hash and computing match between hash of the underlying biometric information and the hash of the captured biometric information. Rennie discloses: computing hash and computing match between hash of the underlying user credential information and the hash of the received user credential information. (See paragraph 0006, 0017 and 0018). 
With respect to claim 34, Applicant is of the opinion that Liu does not disclose the corrupt hash value. Liu discloses invalid hash value mean a hash value that is not the hash value corresponding to an uncorrupted data stream. Respectfully, that is not within the plain meaning of a corrupt value. However, Examiner respectfully disagrees. 
Specification discloses non-compliant information (e.g., corrupt data or a file with incompatible information) (See publication paragraph 0233). Therefore, one of the ordinary skill in art under BRI in view of specification understand invalid hash value is non-complaint information i.e. corrupt data. 
Therefore, rejection to claims 25, 33-34 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 13, 22-27 and 33-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-3, 13, 22-27 and 33-37 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to access control which is an abstract idea. Specifically, the claims recite generating…an entry record….; storing the entry record…; communicating…a list information…; storing…list information…; collecting… information…; determining…information matches…; capturing…a biometric information…; computing a percentage match…; generating and communicating an output…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps generating information record, sending record, receiving information, comparing with the record and generating an output which is a process that deals with commercial or legal interactions because its enforcing agreement or rights. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of collection devices, a network, server, central resource, memory and sensor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of access control. As discussed above, taking the claim elements separately, storage media perform the steps of generating information record, sending record, receiving information, comparing with the record and generating an output. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of access control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 23, 25 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “the predetermined criterion being met based on a newness of an issue date of a passport of the individual” this limitation was not described in the specification.
Specification discloses: For example, it may check a passport number against those in the system to identify someone attempting to use an altered passport, i.e., the passport has a valid passport number but the contained information is not accurate to the information upon which the passport was issued. (See publication paragraph 0113) but does not describe the above limitation.
Claim 23 recites “detecting when the capture biometric information fails to meet a threshold for quality and in response capturing additional biometric information until it meets the threshold” this limitation was not described in the specification.
Specification discloses: As should be appreciated, a collection device may include a matching module to function in a manner as that described in conjunction with the central resource. It should also be apparent that one or more of the central resource, a local computing resource (e.g., one or more servers co-located with collection devices), and the collection devices can include a matching module that performs the same or similar functions to the matching module 218. In some embodiments, the local computing resource and/or collection device can perform match or a portion thereof, such as preprocessing information to be used in matching. (See publication paragraph 100) but does not describe capturing additional biometric information until it meets the threshold.
Claim 25 recites “adjusting the matching threshold based on a quality of an other type of the captured biometric information, different from the type used for computing the percentage match” this limitation was not described in the specification. 
Specification discloses: The threshold level can dynamically change based on other criterion, such as image quality or historical information is missing/corrupted for another type of biometric information. An example of the foregoing is a system imposing a higher match threshold when the concurrently captured image meets a criterion, e.g., is of a poor quality according to a predetermined criterion. Another example is a system programed to apply a higher fingerprint match threshold when voice pattern information is missing.(See publication paragraph 0238) but does not disclose the limitation above.
Claim 36 recites “communication of requests, by the exit collection device or by a server associated with the exit collection device, via the network, to the central resource for additional biometric information or additional biographic information, or both, on persons among the person identified by the initial manifest; and the storing being of responses received…central resource responses to the requests” this limitation was not described in the specification.
Specification discloses: responsive to a determination that the biometric information does not meet the threshold (non-pass or failure), additional biometric information may be obtained or previously obtained biometric information is evaluated until it meets the threshold. (See publication paragraph 0202) but does not described the above limitation.
Claim 37 recites “the exit collection device, or server…, obtaining at least some updated biographic information and at least some updated biometric information for at least some additional persons identified by the updated list” this limitation was not described in the specification.
Specification discloses: FIG. 5C also illustrates the airline resource communicating a final manifest to the central resource. The final manifest is representative of, in this instance, the airline's final list of biographic information for individuals that boarded the flight. The final manifest can include information updated as a result of screening/boarding the aircraft. In addition, it can include information generated subsequent to screening/boarding. For example, it may include flight updates for the individuals. Thus, the final manifest can indicate that William will miss his connecting flight to Montreal, and will have to remain in the U.S. overnight until the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13, 22-27 and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the prepositioned information" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination claim interpret as “storing in a memory of the exit collection device information as a prepopulated information”.
Claim 2 recites “automatically increasing the matching threshold responsive to meeting a predetermined criterion”. There is missing step with respect to determination of meeting a predetermined criterion, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claim 25 recites “adjusting the matching threshold based on a quality of another type of the captured biometric information” it is unclear to one of the ordinary skill in the art the manner adjusting is performing without capturing another type of biometric 
Claim 36 recites the limitation “the particular time” and "the initial manifest", in line 4 and 10 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites “the person identified by the initial manifest”. There is missing step with respect to identifying by the initial manifest, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Claim 37 recites the limitation “the particular time” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 13, 22-27 and 33-37 are also rejected as each depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600).
With respect to claim 1 Chew discloses: 
generating, in association with an individual arriving at an entry collection device, an entry record for the individual, the entry record for the individual 
storing the entry record for the individual in a database of entry records, in a memory of a central resource, which includes entry records for other individuals, generated and stored in association with respective entry by the other individuals;(See paragraph 0034, 0050 and 0059); 
communicating from the central resource to an exit collection device, via a network, a list information that includes biographic information and biometric information on individuals that are identified by the central resource as likely to pass through the exit collection device at times corresponding to an expected flight time, the expected flight time being subsequent to the communicating the list information (See paragraph 0006, 0009-0010, 0021-0023, 0045 and 0052); 
storing in a memory of the exit collection device the prepositioned information as a prepopulated information; (See paragraph 0006, 0009-0010, 0021, 0045 and 0052); 
collecting, by the exit collection device, during times corresponding to the expected flight time, an exit biographic information from an exiting individual(See paragraph 0006, 0009-0010, 0021 and 0052); 
determining, by the exit collection device or by the server associated with the exit collection device, whether any of the prepopulated information matches the exit biographic information and, responsive a positive result of the determining to retrieve, from the prepopulated information, a stored biometric information; (See paragraph 0006, 0020, 0026 0053); 
capturing, using a sensor of the exit collection device, a biometric information of the exiting individual, as a captured biometric information; (See paragraph 0006, 0020, 0026, 0053); 
computing a match between the captured biometric information and the stored biometric information; (See paragraph ); 
generating and communicating an output in accordance with a comparing of the computed match (See paragraph 0053).
Chew does not explicitly disclose computing percentage match and comparing computed percentage match with a matching threshold.
TAKAGI discloses: computing percentage match and comparing computed percentage match with a matching threshold (See paragraph 0024, 0031-0033 and 0062-0063). Therefore, it would have been obvious to one of the ordinary skill in the art at the time of application file to modify the Chew reference with the TAKAGI reference in order to improve the biometric matching probability. 

With respect to claim 36, Chew in view of TAKAGI discloses all the limitations as described above. Chew further discloses: receiving, by the exit collection device, from the central resource, starting prior to the particular time, information identifying persons who have reservations for a flight scheduled to depart from an airport associated with the exit collection device, at a time corresponding to the particular time; communication of requests, by the exit collection device or by a server associated with the exit collection device, via the network, to the central resource for additional biometric information or additional biographic information, or both, on persons among the person .

Claims 2-3, 13, 22, 24, 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600) in further view of Emmett (US 20140363058).
With respect to claim 2, Chew in view of TAKAGI discloses all the limitations above. Chew in view of TAKAGI does not explicitly disclose: automatically increasing the matching threshold responsive to meeting a predetermined criterion. Emmett discloses: automatically increasing the matching threshold responsive to meeting a predetermined criterion (See paragraph 0035). Therefore, it would have been obvious to one of the ordinary skill in the art at the time application was filed to modify the combination of Chew and TAKAGI references with Emmett reference in order to block intruder to gain access to the areas that are off-limits. (See Emmett paragraph 0003).
With respect to claim 3 and 22, Chew in view of TAKAGI and in further view of Emmett discloses all the limitations as described above. Chew in view of TAKAGI and in further view of Emmett does not disclose different type of predetermined criterion such as issue date of a passport of the individual and external factor unrelated to the individual. However, these are obvious matter of design choice because the type of predetermined criteria will not modify the operation of the system/device/computer. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

With respect to claim 13 Chew in view of TAKAGI and in further view of Emmett discloses all the limitations as described above. With respect to “the predetermined criterion comprising one or more of: wanted by law enforcement, restricted mode of transportation, detained departure, additional precautions for travel, screening procedure for the individual or objects associated with the individual” these are nonfunctional descriptive material because it just describing the data comprises in predetermined criterion while data comprises in predetermined criterion is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 24 Chew in view of TAKAGI discloses all the limitations as described above. Chew in view of TAKAGI does not explicitly disclose: wherein the 
Additionally, with respect to “the matching threshold is dynamically adjusted based on use of historical information for the computing of the percentage match” is nonfunctional descriptive material because it just describing the data i.e. matching threshold while the data is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 27 Chew in view of TAKAGI discloses all the limitations as described above. Chew in view of TAKAGI does not explicitly disclose: automatically increasing the matching threshold, and responsive to meeting a predetermined criterion, 

With respect to claim 35 Chew in view of TAKAGI discloses all the limitations as described above. Chew in view of TAKAGI does not explicitly disclose: operatively controlling, by the collection device, via a communicative coupling between the collection device and an electronic man-trap physical access control device, a physical movement of an electronic man-trap physical access control device, in accordance with the comparing of the computed percent match to the matching threshold, between and .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600) in further view of White (US 20110231911).
With respect to claim 23 Chew in view of TAKAGI discloses all the limitations as described above. Chew in view of TAKAGI does not explicitly disclose: detecting when the captured biometric information fails to meet a threshold for quality and in response capturing additional biometric information and using the additional biometric information .

Claims  25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600) in further view of Harding (US 20140313007).
With respect to claim 25 Chew in view of TAKAGI discloses all the limitations as described above. Chew in view of TAKAGI does not explicitly disclose: adjusting the matching threshold based on a quality of another type of the captured biometric information, different from the type used for computing the percent match. Harding discloses: adjusting the matching threshold based on a quality of another type of the captured biometric information, different from the type used for computing the percent match (See paragraph 0065). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Chew and TAKAGI references with the Harding reference in order to provide techniques for conditional and situational biometric authentication and enrollment.

With respect to claim 26 Chew in view of TAKAGI and in further view of Harding discloses all the limitations as described above. With respect to “wherein the captured biometric information of the type comprises fingerprint information and the biometric information of the other type comprises facial image information” these are nonfunctional descriptive material because it just describing the data comprises in biometric information while data contained in biometric information is not use to perform any of the recited steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600) in further view of Rennie (US 20110087888).
With respect to claim 33 Chew in view of TAKAGI discloses all the limitations as described above. Chew in view of TAKAGI does not explicitly disclose: information is a hash, computing, by the device, a hash of the information; and the computing the match being based on the stored hash of the underlying information and the hash of the captured information. Rennie discloses: information is a hash, computing, by the device, a hash of the information; and the computing the match being based on the stored hash of the underlying information and the hash of the captured information (See paragraph 0006, 0017 and 0018). Therefore, it would have been obvious to one of the ordinary skill .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600) in further view of Rennie (US 20110087888) and Liu (US 9560165).
With respect to claim 34 Chew in view of TAKAGI and in further view of Rennie discloses all the limitations as described above. TAKAGI further discloses: the collection device, responsive to receiving via the network, the underlying biometric information, performing the computing the percentage match based on the captured biometric information and the underlying biometric information (See paragraph 0024, 0031-0033 and 0062-0063). Chew in view of TAKAGI and in further view of Rennie does not explicitly disclose: detecting, by the collection device, a corruption of the stored hash of the underlying biometric information and, in response, the collection device sending a request for the underlying biometric information, via the network, to central resource. Liu discloses: detecting, by the collection device, a corruption of the stored hash of the underlying biometric information and, in response, the collection device sending a request for the underlying biometric information, via the network, to central resource. (See column 11 lines 40-55 and claim 1). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Chew, TAKAGI and Rennie references with Liu reference in order to improved accuracy of downloaded data.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Chew (US 20060055512) in view of TAKAGI (US 20120159600) in further view of Carey (US 20100138246).
With respect to claim 37, Chew in view of TAKAGI discloses all the limitations as describe above. Chew further discloses: generating and communicating, by the central resource to the exit collection device or to a server associated with the exit collection device, more than 24 hours prior to the particular time, of an initial list identifying persons who have reservations for a flight scheduled to depart from an airport associated with the exit collection device, at a time corresponding to the particular time; the exit collection device, or a server associated with exit collection device, or both, obtaining at least some biographic information and at least some biometric information for at least some persons identified by the initial list; the exit collection device, or the server associated with exit collection device, or both, obtaining at least some biographic information and at least some biometric information for at least persons identified by the list. (See paragraph 0006, 0009-0010, 0021-0023, 0045 and 0052). Chew in view of TAKAGI does not explicitly disclose: generating and communicating to the exit collection device or to the server associated with exit collection device, or both, prior to the particular time, of an update list identifying a change, relative to the initial list, as to persons who have reservations for the flight. Carey discloses: generating and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685